Opinion issued March 31, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00238-CV
———————————
IN RE MAXINE ADAMS AND CECIL ADAMS, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By petition for writ of mandamus, relators,
Maxine Adams and Cecil Adams, challenge the trial court’s final judgment and
award of sanctions in the underlying case.[1]  
          We deny relators’ petition for writ of mandamus.  All outstanding motions are dismissed as moot.  
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Higley and Brown.
 




[1]
          The underlying case is Maxine Adams and Cecil Adams v. Rebecca
Cross, No. 980231 in the County Court at Law No. 1 of Harris County, Texas,
the Honorable R. Jack Cagle presiding.